



Exhibit 10.2


ENTEGRIS, INC.
2018 RSU Award Agreement

In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of restricted
stock units with respect to the Company’s Common Stock $0.01 par value (“Stock”)
to certain key employees, non-employee directors, consultants or advisors of the
Company under the Company’s 2010 Stock Plan (as amended from time to time, the
“Plan”). Any key employee, non-employee director, consultant or advisor (a
“Participant”) who receives a restricted stock unit award (the “Award”) is
notified either in writing or via email and the Award is credited to the
Participant’s account as reflected on the Participant’s Overview tab under the
Restricted Stock Plan section on the Morgan Stanley Stock Plan Connect web page
found at https://www.stockplanconnect.com. By clicking on the “Accept” button
for the Award on the Restricted Stock Plan section in the Overview tab or by
otherwise receiving the benefits of the Award, Participant: (i) acknowledges
that Participant has received a copy of the Plan, of the related prospectus
providing information concerning awards under the Plan and of the Company’s most
recent Annual Report on Form 10-K; and (ii) accepts the Award and agrees with
the Company that the Award is subject to the terms of the Plan and to the
following terms and conditions:
ARTICLE I – RSU AWARD
1.1.
Award Date. This Agreement shall take effect as of the date specified in the
Restricted Stock Plan section on the Overview tab as the Award Date provided to
you online at www.stockplanconnect.com (the “Award Date”).

1.2.
Restricted Stock Units Subject to Award. The Award consists of that number of
restricted stock units (the “RSU”) with respect to the Stock that has been
approved for the Award to Participant by the Plan Administrator. Each RSU is
equivalent to one share of the Stock. The Participant’s rights to the RSU are
subject to the restrictions described in this Agreement and in the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

1.3.
Meaning of Certain Terms. The term "vest" as used herein with respect to any RSU
means the lapsing of the restrictions described herein with respect to such RSU.

1.4.
Nontransferability of RSUs. The RSU acquired by the Participant pursuant to this
Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

1.5.
Forfeiture Risk. If the Participant ceases to be employed or retained by the
Company and/or its subsidiaries for any reason any then outstanding and unvested
RSU acquired by the Participant hereunder shall be automatically and immediately
forfeited. The Participant hereby appoints the Company as the attorney-in-fact
of the Participant to take such actions as may be necessary or appropriate to
effectuate the cancellation of a forfeited RSU.

1.6.
Vesting and Settlement of RSUs. The RSU acquired hereunder shall vest in
accordance with the provisions of this Article I, Section 1.6 and applicable
provisions of the Plan, as follows:

Ø
25% of the RSUs vest on and after February 19, 2019;

Ø
an additional 25% of the RSUs vest on and after February 19, 2020;

Ø
an additional 25% of the RSUs vest on and after February 19, 2021; and

Ø
the final 25% of the RSUs vest on and after February 19, 2022.



2018 RSU Award Agreement

--------------------------------------------------------------------------------




Notwithstanding the foregoing, no RSU shall vest on any vesting date specified
above unless: (A) the Participant is then, and since the Award Date has
continuously been, employed or retained by the Company or its subsidiaries; and
(B) the Participant has fulfilled the obligations specified in Section 1.9
below. Upon vesting each RSU shall entitle Participant to receive one share of
Stock.
Vested RSUs shall be settled in shares of Stock (or, in the discretion of the
Administrator, in cash equal to the Fair Market Value thereof). Settlement and
delivery of the applicable number of shares of Stock (or cash equivalent, if
applicable) shall be made as soon as practicable following vesting, but in no
event later than 30 days after the applicable vesting date. No fractional Shares
shall be issued pursuant to this Agreement.
1.7.
Dividend Equivalent Rights. The Participant shall not be entitled: (i) to
receive any dividends or other distributions paid with respect to the Stock to
which the RSU relates, or (ii) to vote any Stock with respect to which the RSU
relates, unless and until, and only to the extent, the RSU becomes vested and
the Participant becomes a stockholder of record with respect to such shares of
Stock. Notwithstanding the foregoing, as of each date on which the Company pays
an ordinary cash dividend to record owners of shares of Stock, the Participant’s
account shall, as of each such Dividend Date, be credited with a cash amount
(without interest) equal to the product of the total number of shares subject to
the RSU immediately prior to such Dividend Date multiplied by the dollar amount
of the cash dividend paid per share of Stock by the Company on such Dividend
Date (such amount, the “Dividend Equivalent Amount”). The Dividend Equivalent
Amount shall be subject to the same vesting conditions and settlement terms as
the RSU shares to which they relate.

1.8.
Sale of Vested Shares. The Participant understands that Participant will be free
to sell any Stock with respect to which the RSU relates once the RSU has vested,
subject to (i) satisfaction of any applicable tax withholding requirements with
respect to the vesting of such RSU; (ii) the completion of any administrative
steps (for example, but without limitation, the transfer of certificates) that
the Company may reasonably impose; and (iii) applicable requirements of federal
and state securities laws.

1.9.
Certain Tax Matters. The Participant expressly acknowledges that the award or
vesting of the RSU acquired hereunder, may give rise to "wages" subject to
withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject to Participant promptly paying to the
Company all taxes required to be withheld in connection with such award, vesting
or payment. Until the Administrator determines otherwise, such payment of
Participant’s withholding tax obligations shall be made through net share
settlement procedures whereby that number of the vesting shares needed to cover
the statutory withholding tax obligation (calculated using the Fair Market Value
of the Company’s stock on the date of vest) shall be cancelled to fund the
Company’s payment of the withholding tax obligation and the net shares remaining
after such cancellation shall be credited to Participant’s account.



ARTICLE II – GENERAL PROVISIONS
2.1.
Definitions. Except as otherwise expressly provided, all terms used herein shall
have the same meaning as in the Plan. The term “Administrator” means the
Management Development & Compensation Committee of the Company’s Board of
Directors.

2.2.
Mergers, etc. To the extent that the Participant is not covered by a separate
Executive Change In Control Termination Agreement with the Company which
contains provisions specifying the treatment of the Award in the event of a
change in control as defined therein or in any of the events listed in clauses
(i) through (iii) below (provided that such event constitutes a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5)(i)), in
the event of any of (i) a consolidation or merger in which the Company is not
the surviving corporation or which results in







-2-

--------------------------------------------------------------------------------




the acquisition of all or substantially all of the Company's then outstanding
common stock by a single person or entity or by a group of persons and/or
entities acting in concert, (ii) a sale or transfer of all or substantially all
the Company's assets, or (iii) a dissolution or liquidation of the Company (a
“Covered Transaction”), all outstanding Awards pursuant to Article I above shall
vest and if relevant become exercisable and all deferrals, other than deferrals
of amounts that are neither measured by reference to nor payable in shares of
Stock, shall be accelerated, immediately prior to the Covered Transaction and
upon consummation of such Covered Transaction all Awards then outstanding and
requiring exercise shall be forfeited unless assumed by an acquiring or
surviving entity or its affiliate as provided in the following sentence. In the
event of a Covered Transaction, unless otherwise determined by the
Administrator, all Awards that are payable in shares of Stock and that have not
been exercised, exchanged or converted, as applicable, shall be converted into
and represent the right to receive the consideration to be paid in such Covered
Transaction for each share of Stock into which such Award is exercisable,
exchangeable or convertible, less the applicable exercise price or purchase
price for such Award. In connection with any Covered Transaction in which there
is an acquiring or surviving entity, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.
2.3.
Retirement, etc. If Participant is an employee of the Company and ceases to be
an employee due to retirement with the consent of the Administrator, Participant
will be entitled to immediate vesting of all unvested RSUs awarded pursuant to
this Agreement. As used herein the term “retirement with the consent of the
Administrator” means that Participant’s retirement must be with the consent of
the Administrator, which consent may be granted or withheld in the discretion of
the Administrator. In the event that Participant ceases to be an employee under
circumstances that would otherwise qualify for retirement but the consent of the
Administrator has not been granted, then Participant shall not be entitled to
the benefits of this Section 2.3.

2.4.
Equitable Adjustments. The Award is subject to adjustment pursuant to Section
[15.1] of the Plan.

2.5.
No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the terms of the Participant’s
employment or to give rise to any right to remain in the service of the Company
or of any subsidiary or affiliate of the Company, and the Participant shall
remain subject to discharge to the same extent as if the Plan had never been
adopted or the Award had never been made.

2.6.
Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country, in which Participant works or is
employed, and to the United States. The legal persons granted access to such
Participant personal data are intended to include the Company, the
Administrator, the outside plan administrator as selected by the Company from
time to time, and any







-3-

--------------------------------------------------------------------------------




other compensation consultant or person that the Company or the Administrator
may deem appropriate for the administration of the Plan or the Award.
Participant has been informed of his or her right of access and correction to
Participant’s personal data by contacting the Company. Participant also
understands that the transfer of the information outlined herein is important to
the administration of the Award and the Plan and failure to consent to the
transmission of such information may limit or prohibit Participant’s
participation under the Plan and/or void the Award.
2.7.
Savings Clause. In the event that Participant is employed or provides services
in a jurisdiction where the performance of any term or provision of this
Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

2.8.
Amendment. The Company may amend the provisions of this Agreement at any time;
provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

2.9.
Acts of Misconduct. If Participant has allegedly committed an act of serious
misconduct, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Company, an Executive
Officer of the Company may suspend Participant’s rights under the Award,
including the vesting of the Award and the settlement of vested RSUs, pending a
decision by the Administrator or an Executive Officer of the Company to
terminate the Award. No rights under the Award may be exercised during such
suspension or after such termination.

2.10.
Disputes. The Administrator or its delegate shall finally and conclusively
determine any disagreement concerning the Award.

2.11.
Plan. The terms and provisions of the Plan are incorporated herein by reference,
a copy of which has been provided or made available to the Participant. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.

2.12.
Compliance with Section 409A of the Code. Notwithstanding any other provision of
the Plan or this Agreement to the contrary, the Plan and this Agreement shall be
construed or deemed to be amended as necessary to remain exempt from or comply
with the requirements of Section 409A of the Code and to avoid the imposition of
any additional or accelerated taxes or other penalties under Section 409A of the
Code. The Committee, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan and this Agreement and shall
interpret the terms of each consistently therewith. Under no circumstances,
however, shall the Company, an Affiliate, or a Subsidiary have any liability
under the Plan or this Agreement for any taxes, penalties, or interest due on
amounts paid or payable pursuant to the Plan and/or this Agreement, including
any taxes, penalties, or interest imposed under Section 409A of the Code.

2.13.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.







-4-

--------------------------------------------------------------------------------




2.14.
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereof.







-5-